—Order unanimously reversed on the law without costs, motion denied and claim reinstated. Memorandum: The Court of Claims erred in granting defendant’s motion for summary judgment dismissing the claim. Defendant failed to present competent evidence refuting the allegations in the claim as amplified by the bill of particulars (see, Balnys v Town of New Baltimore, 160 AD2d 1136; see also, DiPace v Figueroa, 223 AD2d 949, 951), attributing the accident to “the incline on which the exhibition was set up”. Defendant’s failure to make a prima facie showing of entitlement to judgment as a matter of law “requires denial of the motion, regardless of the sufficiency of the opposing papers” (Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853). (Appeal from Order of Court of Claims, Patti, J. — Summary Judgment.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Scudder, JJ.